     Case 5:19-cv-00048-EKD Document 5 Filed 07/03/19 Page 1 of 1 Pageid#: 16



                                                                                           7/3/2019
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA                         s/ J. Vasquez
                                  HARRISONBURG DIVISION

SHERRY RODRIGUEZ,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )      Civil Action No. 5:19-cv-00048
                                                   )
WARDEN JOHN A. WOODSON, et al.,                    )      By: Elizabeth K. Dillon
                                                   )          United States District Judge
          Defendants.                              )


                                               ORDER

          This matter is before the court on plaintiff Sherry Rodriguez’s motion to proceed in

forma pauperis (IFP), pursuant to 28 U.S.C. § 1915(a). (Dkt. No. 1.)

          The policy underlying IFP status is the “equality of access, ensuring that those who

cannot afford the payment of costs have the same ability to present meritorious claims as those

who can afford such payment.” Assaad-Faltas v. Univ. of S.C., 971 F. Supp. 985, 987 (D.S.C.

1997) (quoting Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953 (4th Cir. 1995) (en

banc)).

          Here, the court finds that Rodriguez’s monthly income is such that she can afford the

payment of the filing fee. Accordingly, the court ORDERS that Rodriguez’s motion be, and it

hereby is, DENIED, without prejudice. If her financial circumstances have changed, she may

file another motion. Rodriguez has 14 days from the date of this order to pay the standard filing

fee.

          Entered: July 3, 2019.

                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge
